KRUEGER, Judge.
The conviction is for failing to stop and render aid to a person struck by an automobile driven by appellant. The penalty assessed is confinement in the county jail for a period of five months.
The indictment appears to be in regular form. The record is before us without statement of facts or bills of exception. Appellant entered a plea of guilty to the offense charged and waived a jury upon the trial.
No error having been presented by the record, the judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.